Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Peter Hoeller on 3/16/22.

The application has been amended as follows: 
1.  	(Currently Amended)	A computer-implemented method for building a component cluster of operating system (OS) components for hydration to client computing devices, the method comprising:
identifying at least one OS component currently on a first client computing device;
analyzing telemetry data from a plurality of end devices to determine interdependencies of different OS components, the telemetry data comprising traces of the different OS components during previous runs of applications on the plurality of end devices;  
correlating the different OS components to each other based on the telemetry data to determine at least two OS components are interdependent; and

 
2.  	(Currently Amended)	The computer-implemented method of claim 1, wherein said correlation of the different OS components to each other comprises applying a clustering algorithm to classify the at least two 

3.  	(Previously Presented)	The computer-implemented method of claim 2, wherein the clustering algorithm comprises at least one of Dulmage-Mendelsohn algorithm, K-Means, Mean-Shift, Density-Based Spatial Clustering of Applications with Noise (DBSCAN), Expectation–Maximization (EM) Clustering using Gaussian Mixture Models (GMM), or Agglomerative Hierarchical Clustering.  

4.  	(Currently Amended)	The computer-implemented method of claim 1, wherein said correlation of the different OS components to each other comprises first filtering at least some of the OS component through:
creating a relationship graph of the OS components;
calculating a difference between a first frequency from a first OS component to a the 
and
filtering some of the OS components from the relationship graph based on said difference.

5.  	(Currently Amended)	The computer-implemented method of claim 1, wherein said correlation of the different OS components to each other comprises first filtering at least some of the OS component through:
creating a relationship graph of the OS components;
calculating a difference between a first frequency from a first OS component to a second OS component minus a second frequency from the second OS component to the first OS component; 
determining the difference is less than a separation parameter designating a maximum differential between two frequencies of the OS components; and
filtering some of the OS components from the relationship graph based on said difference.

6.	(Previously Presented)	The computer-implemented method of claim 1, further comprising:
creating an hydration package comprising the component cluster with the one or more of the correlated OS components.    


	receiving a request from a client computing device for an OS component in the component cluster; and 
transmitting the hydration package comprising the component cluster with the one or more of the correlated OS components to the client computing device for hydration thereon. 

8.  	(Currently Amended)	The computer-implemented method of claim 1, further comprising simulating a 

	9.	(Currently Amended)	The computer-implemented method of claim 1, further comprising:
hydrating the at least two of the OS components to a test computer; 
determining that the at least two of the OS components were used by the test computer a number of times while the test computer ran one or more applications; and
maintaining an interdependency classification of the at least two 


hydrating the at least two of the OS components to a test computer; 
determining a missing OS component is needed on the test computer after the at least two of the OS components have been hydrated; and
adding the missing OS component to the component cluster based on the missing OS component being needed on the test computer.

11.	(Previously Presented)	The computer-implemented method of claim 1, further comprising adjusting an interdependency threshold used to correlate the different OS components to each other.    

12.	(Previously Presented)	The computer-implemented method of claim 1, wherein the telemetry data comprises snapshots of the runs of applications on the end devices taken at a sampling rate.  

	13.	(Previously Presented)	The computer-implemented method of claim 1, wherein the client computing devices comprise at least one of a laptop, a mobile tablet, a smartphone, a gaming console, an Internet of Things (IoT) device, an augmented reality (AR) headset, or a virtual reality (VR) headset. 


	memory embodied with instructions for building the component cluster based on interdependencies of different OS components; and 
	one or more processors programmed to:
identify at least one OS component currently on a first client computing device;
analyze telemetry data from a plurality of end devices to determine 
interdependencies of different OS components, the telemetry data comprising traces of the different OS components during previous runs of applications on the plurality of end devices,  
correlate the different OS components to each other based on the telemetry 
data to determine at least two OS components are interdependent; 
create the component cluster to include one or more of the correlated OS 
components based, at least in part, on the at least one OS component that is currently on the first client computing device; and
		create a hydration package comprising the component cluster.

	15.	(Original)	The system of claim 14, wherein the correlated OS components are correlated to each other and classified as interdependent or independent through application of a clustering algorithm.


hydrate the one or more correlated OS components to a test computer; 
determine an hydrated OS component is unused on the test computer after the one or more OS components have been hydrated; and
remove the unused OS component from the component cluster. 

	17.	(Currently Amended)	The system of claim 14, wherein the one or more processors are further programmed to:
hydrate the at least two 
determine a missing OS component is needed on the test computer after the one or more correlated OS components have been hydrated; and
add the missing OS component to the component cluster based on the missing OS component being needed on the test computer.

18.	(Currently Amended)	One or more computer-storage memory devices embodied with computer-executable instructions for building a component cluster of operating system (OS) components for hydration to client computing devices, the one or more computer-storage memory comprising:
a relationship module configured to: 
analyze telemetry data from a plurality of end devices to determine 

a clustering module to apply a clustering algorithm to the telemetry data to create the component cluster comprising one or more of the OS components based, at least in part, on at least one OS component that is currently on a 

19.	(Original)	The one or more computer-storage memory devices of claim 18, further comprising:
a testing module configured to:
	hydrate the component cluster to a test computer; 
	monitor an application running on the test computer that uses one of the one or more OS components; 
	determine that a missing OS component is needed by the test computer during running of the application; and 
add the missing OS component to the component cluster. 

	20.  	(Currently Amended)	The one or more computer-storage memory devices of claim 18, the one or more OS components are originally determined to be independent based, at least in part, on not exceeding an 


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Cella et al. (20200174464) is one of the closest prior art references of record. Cella provides for detecting operating conditions and mentions telemetry; but, does not specify what telemetry is or how it is used. Cella therefore does not specify the highlighted features of the independent claims below. Brodie (9690553) identifies dependency relationships in a software produce and takes snapshots of the product through time; but also does not provide for the highlighted features below.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

1.   analyzing telemetry data from a plurality of end devices to determine interdependencies of different OS components, the telemetry data comprising traces of the different OS components during previous runs of applications on the plurality of end devices; and
     Creating a clustering module to include one or more correlated OS components based, at least in part, on the at least one OS component that is currently on the first client computing device.

	The features above are in each of the independent claims (1, 14 and 18) and therefore the other claims are allowable for those same reasons. The dependent claims (2-13, 15-17 and 19-20) are allowable for the same reasons as their respective parent claim.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN Q CHAVIS whose telephone number is (571)272-3720. The examiner can normally be reached Monday-Friday 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/JOHN Q CHAVIS/Primary Examiner, Art Unit 2193